


Exhibit 10.8

 

ALDERWOODS GROUP, INC.

 

NONQUALIFIED STOCK OPTION AGREEMENT

(2005 Equity Incentive Plan — Employees)

 

This AGREEMENT (this “Agreement”) is made as of
                                   (the “Date of Grant”), by and between
Alderwoods Group, Inc., a Delaware corporation (the “Company”), and
                                                     (the “Optionee”).

 


1.                                       GRANT OF STOCK OPTION.  SUBJECT TO AND
UPON THE TERMS, CONDITIONS, AND RESTRICTIONS SET FORTH IN THIS AGREEMENT AND IN
THE COMPANY’S 2005 EQUITY INCENTIVE PLAN (THE “PLAN”), THE COMPANY HEREBY GRANTS
TO THE OPTIONEE AS OF THE DATE OF GRANT A STOCK OPTION (THE “OPTION”) TO
PURCHASE                               COMMON SHARES (THE “OPTIONED SHARES”). 
THE OPTION MAY BE EXERCISED FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT.  THE PRICE AT WHICH THE OPTIONED SHARES MAY BE PURCHASED
PURSUANT TO THE OPTION SHALL BE $                       , SUBJECT TO ADJUSTMENT
AS HEREINAFTER PROVIDED (THE “OPTION PRICE”).  THE OPTION IS INTENDED TO BE A
NONQUALIFIED STOCK OPTION AND SHALL NOT BE TREATED AS AN “INCENTIVE STOCK
OPTION” WITHIN THE MEANING OF THAT TERM UNDER SECTION 422 OF THE CODE, OR ANY
SUCCESSOR PROVISION THERETO.


 


2.                                       TERM OF OPTION.  THE TERM OF THE OPTION
SHALL COMMENCE ON THE DATE OF GRANT AND, UNLESS EARLIER TERMINATED IN ACCORDANCE
WITH SECTION 6 HEREOF, SHALL EXPIRE TEN (10) YEARS FROM THE DATE OF GRANT.


 


3.                                       RIGHT TO EXERCISE.


 


(A)                                  SUBJECT TO SECTION 6 AND SECTION 7 HEREOF,
THE OPTION WILL BE EXERCISABLE FROM TIME TO TIME PRIOR TO THE TENTH ANNIVERSARY
OF THE DATE OF GRANT TO THE EXTENT OF:


 


(I)            TWENTY-FIVE PERCENT (25%) OF THE OPTIONED SHARES ON EACH OF THE
FIRST TWO ANNIVERSARIES OF THE DATE OF GRANT; AND


 


(II)           AN ADDITIONAL FIFTY PERCENT (50%) OF THE OPTIONED SHARES ON THE
THIRD ANNIVERSARY OF THE DATE OF GRANT.


 


(B)                                 TO THE EXTENT THE OPTION IS EXERCISABLE, IT
MAY BE EXERCISED IN WHOLE OR IN PART.  IN NO EVENT SHALL THE OPTIONEE BE
ENTITLED TO ACQUIRE A FRACTION OF ONE OPTIONED SHARE PURSUANT TO THE OPTION. 
THE OPTIONEE SHALL BE ENTITLED TO THE PRIVILEGES OF OWNERSHIP WITH RESPECT TO
OPTIONED SHARES PURCHASED AND DELIVERED TO THE OPTIONEE UPON THE EXERCISE OF ALL
OR PART OF THE OPTION.


 


(C)                                  (I) THE OPTIONEE, AT ANY TIME DURING THE
TERM OF THIS OPTION, MAY ELECT IMMEDIATELY PRIOR TO THE EXERCISE OF THIS OPTION
AND (II) THE COMMITTEE, AT THE TIME IMMEDIATELY PRIOR TO THE EXERCISE BY THE
OPTIONEE OF THE OPTION, MAY REQUIRE THAT THE OPTIONEE SO ELECT, TO EXCHANGE THIS
OPTION FOR A TANDEM APPRECIATION

 

--------------------------------------------------------------------------------


 


RIGHT.  THE TANDEM APPRECIATION RIGHT WILL ENTITLE THE OPTIONEE TO A NUMBER OF
COMMON SHARES EQUAL IN VALUE TO THE EXCESS OF (A) THE AGGREGATE MARKET VALUE PER
SHARE OF THE OPTION ON THE DATE THE OPTION IS EXCHANGED FOR THE TANDEM
APPRECIATION RIGHT OVER (B) THE AGGREGATE OPTION PRICE.  SUCH AN EXCHANGE WILL
REQUIRE AN IMMEDIATE EXERCISE OF THE TANDEM APPRECIATION RIGHT AND WILL CAUSE
THE IMMEDIATE TERMINATION OF THIS OPTION.  FOR GREATER CERTAINTY, AN EXCHANGE
PURSUANT TO THIS SECTION 3(C) MAY ONLY BE MADE WHEN THIS OPTION IS OTHERWISE
EXERCISABLE.


 


4.                                       OPTION NONTRANSFERABLE.  THE OPTION
GRANTED HEREBY SHALL BE NEITHER TRANSFERABLE NOR ASSIGNABLE BY THE OPTIONEE
OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION AND MAY BE
EXERCISED, DURING THE LIFETIME OF THE OPTIONEE, ONLY BY THE OPTIONEE, OR IN THE
EVENT OF HIS OR HER LEGAL INCAPACITY, BY HIS OR HER GUARDIAN OR LEGAL
REPRESENTATIVE ACTING ON BEHALF OF THE OPTIONEE IN A FIDUCIARY CAPACITY UNDER
STATE OR FOREIGN LAW AND COURT SUPERVISION.


 


5.                                       NOTICE OF EXERCISE; PAYMENT.


 


(A)                                  TO THE EXTENT THEN EXERCISABLE, THE OPTION
MAY BE EXERCISED BY WRITTEN NOTICE TO THE SECRETARY OF THE COMPANY STATING THE
NUMBER OF OPTIONED SHARES FOR WHICH THE OPTION IS BEING EXERCISED AND THE
INTENDED MANNER OF PAYMENT.


 


(B)                                 PAYMENT EQUAL TO THE AGGREGATE OPTION PRICE
OF THE OPTIONED SHARES FOR WHICH THE OPTION IS BEING EXERCISED SHALL BE TENDERED
IN FULL WITH THE NOTICE OF EXERCISE IN CASH IN THE FORM OF CURRENCY OR CHECK OR
OTHER CASH EQUIVALENT ACCEPTABLE TO THE COMPANY.  THE OPTIONEE MAY ALSO TENDER
THE OPTION PRICE BY (I) THE ACTUAL OR CONSTRUCTIVE TRANSFER TO THE COMPANY OF
NONFORFEITABLE, NONRESTRICTED COMMON SHARES THAT HAVE BEEN OWNED BY THE OPTIONEE
FOR MORE THAN SIX MONTHS PRIOR TO THE DATE OF EXERCISE, OR (II) BY ANY
COMBINATION OF THE FOREGOING METHODS OF PAYMENT, INCLUDING A PARTIAL TENDER IN
CASH AND A PARTIAL TENDER IN NONFORFEITABLE, NONRESTRICTED COMMON SHARES. 
NONFORFEITABLE, NONRESTRICTED COMMON SHARES THAT ARE TRANSFERRED BY THE OPTIONEE
IN PAYMENT OF ALL OR ANY PART OF THE OPTION PRICE SHALL BE VALUED ON THE BASIS
OF THEIR MARKET VALUE PER SHARE ON THE DATE OF EXERCISE.


 


(C)                                  NOTWITHSTANDING THE FOREGOING, IF THE
OPTIONEE IS A RESIDENT OF CANADA FOR PURPOSES OF THE CANADIAN TAX ACT, THE
AGGREGATE OPTION PRICE SHALL BE MADE IN THE FORM OF CASH OR CHECK ACCEPTABLE TO
THE COMPANY.


 


(D)                                 THE REQUIREMENT OF PAYMENT IN CASH SHALL BE
DEEMED SATISFIED IF THE OPTIONEE MAKES ARRANGEMENTS THAT ARE SATISFACTORY TO THE
COMPANY WITH A BROKER TO SELL ON THE EXERCISE DATE A SUFFICIENT NUMBER OF
OPTIONED SHARES THAT ARE BEING PURCHASED PURSUANT TO THE EXERCISE, SO THAT THE
NET PROCEEDS OF THE SALE TRANSACTION WILL AT LEAST EQUAL THE AMOUNT OF THE
AGGREGATE OPTION PRICE PLUS PAYMENT OF ANY APPLICABLE WITHHOLDING TAXES, AND
PURSUANT TO WHICH THE BROKER UNDERTAKES TO DELIVER TO THE COMPANY THE AMOUNT OF
THE AGGREGATE OPTION PRICE PLUS PAYMENT OF ANY APPLICABLE WITHHOLDING TAXES ON A
DATE SATISFACTORY TO THE COMPANY, BUT NOT

 

2

--------------------------------------------------------------------------------


 


LATER THAN THE DATE ON WHICH THE SALE TRANSACTION WILL SETTLE IN THE ORDINARY
COURSE OF BUSINESS.


 


(E)                                  AS A FURTHER CONDITION PRECEDENT TO THE
EXERCISE OF THE OPTION, THE OPTIONEE SHALL COMPLY WITH ALL REGULATIONS AND
REQUIREMENTS OF ANY REGULATORY AUTHORITY HAVING CONTROL OF, OR SUPERVISION OVER,
THE ISSUANCE OF COMMON SHARES AND IN CONNECTION THEREWITH SHALL EXECUTE ANY
DOCUMENTS THAT THE BOARD SHALL IN ITS SOLE DISCRETION DEEM NECESSARY OR
ADVISABLE.  THE DATE OF THE OPTIONEE’S WRITTEN NOTICE SHALL BE THE EXERCISE
DATE.


 


6.                                       TERMINATION OF AGREEMENT.


 


(A)                                  THIS AGREEMENT AND THE OPTION GRANTED
HEREBY SHALL TERMINATE AUTOMATICALLY AND WITHOUT FURTHER NOTICE ON THE EARLIEST
OF THE FOLLOWING DATES:


 


(I)            ONE (1) YEAR AFTER THE OPTIONEE’S RETIREMENT AT OR AFTER AGE 65;


 


(II)           ONE (1) YEAR AFTER THE OPTIONEE’S DEATH IF SUCH DEATH OCCURS
WHILE THE OPTIONEE IS EMPLOYED BY THE COMPANY OR ANY SUBSIDIARY;


 


(III)          ONE (1) YEAR AFTER THE OPTIONEE’S PERMANENT AND TOTAL DISABILITY,
IF THE OPTIONEE BECOMES PERMANENTLY AND TOTALLY DISABLED WHILE AN EMPLOYEE OF
THE COMPANY OR ANY SUBSIDIARY AND CEASES TO BE AN EMPLOYEE AS A RESULT OF SUCH
DISABILITY;


 


(IV)                              EXCEPT AS PROVIDED ON A CASE-BY-CASE BASIS,
THIRTY (30) CALENDAR DAYS AFTER THE OPTIONEE CEASES TO BE AN EMPLOYEE OF THE
COMPANY AND THE SUBSIDIARIES FOR ANY REASON OTHER THAN AS DESCRIBED IN
SECTION 6(A)(I), 6(A)(II) OR 6(A)(III) HEREOF; OR


 


(V)                                 TEN (10) YEARS FROM THE DATE OF GRANT.


 


(B)                                 IN THE EVENT THAT THE OPTIONEE’S EMPLOYMENT
IS TERMINATED FOR JUST CAUSE, THIS AGREEMENT SHALL TERMINATE AT THE TIME OF SUCH
TERMINATION NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT AND THE
OPTIONEE’S OPTION WILL CEASE TO BE EXERCISABLE TO THE EXTENT EXERCISABLE
IMMEDIATELY PRIOR TO SUCH TERMINATION AND NO PORTION OF THE OPTION WILL BE OR
BECOME EXERCISABLE AFTER SUCH TERMINATION.  FOR PURPOSES OF THIS PROVISION,
“JUST CAUSE” SHALL MEAN, WITH RESPECT TO AN OPTIONEE, “JUST CAUSE” AS DEFINED IN
ANY EMPLOYMENT, SEVERANCE OR OTHER AGREEMENT BETWEEN THE COMPANY OR ANY
SUBSIDIARY AND THE OPTIONEE, OR IF THERE IS NO SUCH AGREEMENT IN EFFECT THAT
CONTAINS A DEFINITION OF “JUST CAUSE,” “JUST CAUSE” SHALL MEAN WILLFUL
MISCONDUCT OR WILLFUL NEGLECT OF DUTY BY THE OPTIONEE, INCLUDING, BUT NOT
LIMITED TO THE COMMISSION BY THE OPTIONEE OF ANY OF THE FOLLOWING ACTS PRIOR TO
TERMINATION OF EMPLOYMENT:


 


(I)            AN INTENTIONAL ACT OF FRAUD, EMBEZZLEMENT, THEFT, OR ANY OTHER
MATERIAL VIOLATION OF LAW IN CONNECTION WITH THE OPTIONEE’S DUTIES OR IN THE
COURSE OF THE OPTIONEE’S EMPLOYMENT;

 

3

--------------------------------------------------------------------------------


 


(II)                                  INTENTIONAL WRONGFUL DAMAGE TO MATERIAL
ASSETS OF THE COMPANY OR ANY SUBSIDIARY;


 


(III)                               INTENTIONAL WRONGFUL DISCLOSURE OF MATERIAL
CONFIDENTIAL INFORMATION OF THE COMPANY OR ANY SUBSIDIARY;


 


(IV)                              INTENTIONAL WRONGFUL ENGAGEMENT IN ANY
COMPETITIVE ACTIVITY THAT WOULD CONSTITUTE A MATERIAL BREACH OF THE DUTY OF
LOYALTY TO THE COMPANY OR ANY SUBSIDIARY;


 


(V)                                 INTENTIONAL BREACH OF ANY STATED MATERIAL
EMPLOYMENT POLICY OF THE COMPANY OR ANY SUBSIDIARY; OR


 


(VI)                              ANY OTHER CONDUCT THAT CONSTITUTES “CAUSE” AT
COMMON LAW.


 


(C)                                  FOR THE PURPOSES OF THIS AGREEMENT, THE
CONTINUOUS EMPLOYMENT OF THE OPTIONEE WITH THE COMPANY OR A SUBSIDIARY SHALL NOT
BE DEEMED TO HAVE BEEN INTERRUPTED, AND THE OPTIONEE SHALL NOT BE DEEMED TO HAVE
CEASED TO BE AN EMPLOYEE OF THE COMPANY OR A SUBSIDIARY, BY REASON OF THE
TRANSFER OF HIS OR HER EMPLOYMENT AMONG THE COMPANY AND THE SUBSIDIARIES OR A
LEAVE OF ABSENCE APPROVED BY THE COMPANY.


 


7.             ACCELERATION OF OPTION.  NOTWITHSTANDING SECTION 3 HEREOF, THE
OPTION GRANTED HEREBY SHALL BECOME IMMEDIATELY EXERCISABLE IN FULL IN THE EVENT
OF (A) A CHANGE IN CONTROL, (B) THE OPTIONEE’S RETIREMENT AT OR AFTER AGE 65,
(C) THE DEATH OF THE OPTIONEE IF SUCH DEATH OCCURS WHILE THE OPTIONEE IS
EMPLOYED BY THE COMPANY OR ANY SUBSIDIARY OR (D) THE OPTIONEE’S PERMANENT AND
TOTAL DISABILITY IF THE OPTIONEE BECOMES PERMANENTLY AND TOTALLY DISABLED WHILE
AN EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY.


 


8.             NO EMPLOYMENT CONTRACT.  NOTHING CONTAINED IN THIS AGREEMENT
SHALL CONFER UPON THE OPTIONEE ANY RIGHT WITH RESPECT TO CONTINUANCE OF
EMPLOYMENT BY THE COMPANY OR ANY SUBSIDIARY, NOR LIMIT OR AFFECT IN ANY MANNER
THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO TERMINATE THE EMPLOYMENT OR ADJUST
THE COMPENSATION OF THE OPTIONEE.


 


9.             TAXES AND WITHHOLDING.  TO THE EXTENT THAT THE COMPANY OR A
SUBSIDIARY IS REQUIRED TO WITHHOLD FEDERAL, STATE, LOCAL OR FOREIGN TAXES IN
CONNECTION WITH THE EXERCISE OF THE OPTION, AND THE AMOUNTS AVAILABLE TO THE
COMPANY OR A SUBSIDIARY FOR SUCH WITHHOLDING ARE INSUFFICIENT, IT SHALL BE A
CONDITION TO THE EXERCISE OF THE OPTION THAT THE OPTIONEE SHALL PAY SUCH TAXES
OR MAKE ARRANGEMENTS THAT ARE SATISFACTORY TO THE COMPANY OR SUCH SUBSIDIARY FOR
THE PAYMENT THEREOF.  THE OPTIONEE MAY ELECT TO SATISFY ALL OR ANY PART OF ANY
SUCH WITHHOLDING OBLIGATION BY (A) SURRENDERING TO THE COMPANY A PORTION OF THE
OPTIONED SHARES THAT ARE ISSUED OR TRANSFERRED TO THE OPTIONEE UPON THE EXERCISE
OF THE OPTION, AND THE OPTIONED SHARES SO SURRENDERED BY THE OPTIONEE SHALL BE
CREDITED AGAINST ANY SUCH WITHHOLDING OBLIGATION AT THE MARKET VALUE PER SHARE
OF SUCH SHARES ON THE DATE OF SUCH SURRENDER, OR (B) UTILIZING THE BROKER
ASSISTANCE ARRANGEMENT PROVIDED IN SECTION 5.

 

4

--------------------------------------------------------------------------------


 


10.           COMPLIANCE WITH LAW.  THE COMPANY SHALL MAKE REASONABLE EFFORTS TO
COMPLY WITH ALL APPLICABLE FEDERAL, STATE AND PROVINCIAL SECURITIES LAWS;
PROVIDED, HOWEVER, NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE
OPTION SHALL NOT BE EXERCISABLE IF THE EXERCISE THEREOF WOULD RESULT IN A
VIOLATION OF ANY SUCH LAW.


 


11.           ADJUSTMENTS.  THE BOARD MAY MAKE OR PROVIDE FOR SUCH ADJUSTMENTS
IN THE NUMBER OF OPTIONED SHARES COVERED BY THE OPTION, IN THE OPTION PRICE
APPLICABLE TO THE OPTION, AND IN THE KIND OF SHARES COVERED THEREBY, AS THE
BOARD, IN ITS SOLE DISCRETION, EXERCISED IN GOOD FAITH, MAY DETERMINE IS
EQUITABLY REQUIRED TO PREVENT DILUTION OR ENLARGEMENT OF THE OPTIONEE’S RIGHTS
THAT OTHERWISE WOULD RESULT FROM (A) ANY STOCK DIVIDEND, STOCK SPLIT,
COMBINATION OF SHARES, RECAPITALIZATION, OR OTHER CHANGE IN THE CAPITAL
STRUCTURE OF THE COMPANY, (B) ANY MERGER, CONSOLIDATION, SPIN-OFF, SPLIT-OFF,
SPIN-OUT, SPLIT-UP, REORGANIZATION, PARTIAL OR COMPLETE LIQUIDATION, OR OTHER
DISTRIBUTION OF ASSETS OR ISSUANCE OF RIGHTS OR WARRANTS TO PURCHASE SECURITIES,
OR (C) ANY OTHER CORPORATE TRANSACTION OR EVENT HAVING AN EFFECT SIMILAR TO ANY
OF THE FOREGOING.  IN THE EVENT OF ANY SUCH TRANSACTION OR EVENT, THE BOARD, IN
ITS DISCRETION, MAY PROVIDE IN SUBSTITUTION FOR THE OPTION SUCH ALTERNATIVE
CONSIDERATION AS IT MAY DETERMINE TO BE EQUITABLE IN THE CIRCUMSTANCES AND MAY
REQUIRE IN CONNECTION THEREWITH THE SURRENDER OF THE OPTION.


 


12.           AVAILABILITY OF COMMON SHARES.  THE COMPANY SHALL AT ALL TIMES
UNTIL THE EXPIRATION OF THE OPTION RESERVE AND KEEP AVAILABLE, EITHER IN ITS
TREASURY OR OUT OF ITS AUTHORIZED BUT UNISSUED COMMON SHARES, THE FULL NUMBER OF
OPTIONED SHARES DELIVERABLE UPON THE EXERCISE OF THE OPTION.


 


13.           AMENDMENTS.  ANY AMENDMENT TO THE PLAN SHALL BE DEEMED TO BE AN
AMENDMENT TO THIS AGREEMENT TO THE EXTENT THAT THE AMENDMENT IS APPLICABLE
HERETO; PROVIDED, HOWEVER, THAT NO AMENDMENT SHALL ADVERSELY AFFECT THE RIGHTS
OF THE OPTIONEE UNDER THIS AGREEMENT WITHOUT THE OPTIONEE’S CONSENT.


 


14.           SEVERABILITY.  IN THE EVENT THAT ONE OR MORE OF THE PROVISIONS OF
THIS AGREEMENT SHALL BE INVALIDATED FOR ANY REASON BY A COURT OF COMPETENT
JURISDICTION, ANY PROVISION SO INVALIDATED SHALL BE DEEMED TO BE SEPARABLE FROM
THE OTHER PROVISIONS HEREOF, AND THE REMAINING PROVISIONS HEREOF SHALL CONTINUE
TO BE VALID AND FULLY ENFORCEABLE.


 


15.           RELATION TO PLAN.  THIS AGREEMENT IS SUBJECT TO THE TERMS AND
CONDITIONS OF THE PLAN.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE
PROVISIONS OF THIS AGREEMENT AND THE PLAN, THE PLAN SHALL GOVERN.  CAPITALIZED
TERMS USED HEREIN WITHOUT DEFINITION SHALL HAVE THE MEANINGS ASSIGNED TO THEM IN
THE PLAN.  THE COMMITTEE ACTING PURSUANT TO THE PLAN, AS CONSTITUTED FROM TIME
TO TIME, SHALL, EXCEPT AS EXPRESSLY PROVIDED OTHERWISE HEREIN, HAVE THE RIGHT TO
DETERMINE ANY QUESTIONS WHICH ARISE IN CONNECTION WITH THE OPTION OR ITS
EXERCISE.

 

5

--------------------------------------------------------------------------------


 


16.           SUCCESSORS AND ASSIGNS.  WITHOUT LIMITING SECTION 4 HEREOF, THE
PROVISIONS OF THIS AGREEMENT SHALL INURE TO THE BENEFIT OF, AND BE BINDING UPON,
THE SUCCESSORS, ADMINISTRATORS, HEIRS, LEGAL REPRESENTATIVES AND ASSIGNS OF THE
OPTIONEE, AND THE SUCCESSORS AND ASSIGNS OF THE COMPANY.


 


17.           GOVERNING LAW.  THE INTERPRETATION, PERFORMANCE, AND ENFORCEMENT
OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE,
WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICT OF LAWS THEREOF.  EACH PARTY
TO THIS AGREEMENT HEREBY CONSENTS AND SUBMITS HIMSELF, HERSELF OR ITSELF TO THE
JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE FOR THE PURPOSES OF ANY
LEGAL ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT.


 


18.           NOTICES.  ANY NOTICE TO THE COMPANY PROVIDED FOR HEREIN SHALL BE
IN WRITING TO THE COMPANY AND ANY NOTICE TO THE OPTIONEE SHALL BE ADDRESSED TO
THE OPTIONEE AT HIS OR HER ADDRESS ON FILE WITH THE COMPANY.  EXCEPT AS
OTHERWISE PROVIDED HEREIN, ANY WRITTEN NOTICE SHALL BE DEEMED TO BE DULY GIVEN
IF AND WHEN DELIVERED PERSONALLY OR SENT BY REGISTERED MAIL OR ELECTRONIC MEANS
OF COMMUNICATION, AND ADDRESSED AS AFORESAID.  ANY PARTY MAY CHANGE THE ADDRESS
TO WHICH NOTICES ARE TO BE GIVEN HEREUNDER BY NOTICE TO THE OTHER PARTY AS
HEREIN SPECIFIED (PROVIDED THAT FOR THIS PURPOSE ANY MAILED NOTICE SHALL BE
DEEMED GIVEN ON THE THIRD BUSINESS DAY FOLLOWING DEPOSIT OF THE SAME IN THE
MAIL).

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Optionee has also executed this
Agreement in duplicate, as of the day and year first above written.

 

 

ALDERWOODS GROUP, INC.

 

 

 

By:

 

 

 

Name:

Ellen Neeman

 

Title:

Senior Vice President, Legal &

 

 

Compliance, Corporate Secretary

 

The undersigned Optionee hereby acknowledges receipt of an executed original of
this Stock Option Agreement and accepts the Option granted hereunder, subject to
the terms and conditions of the Plan and the terms and conditions set forth
herein.

 

 

 

 

 

7

--------------------------------------------------------------------------------
